
	

116 HR 4270 : Placing Restrictions on Teargas Exports and Crowd Control Technology to Hong Kong Act
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 4270
		IN THE SENATE OF THE UNITED STATES
		October 16, 2019Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To prohibit commercial exports of certain nonlethal crowd control items and defense articles and
			 services to the Hong Kong Police, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Placing Restrictions on Teargas Exports and Crowd Control Technology to Hong Kong Act or the PROTECT Hong Kong Act. 2.FindingsCongress finds the following:
 (1)The United Nations High Commissioner for Human Rights, along with human rights organizations, has called for an investigation of the use of crowd control tactics used in Hong Kong which fall short of international standards, including the United Nations Code of Conduct for Law Enforcement Officials and the Basic Principles on the Use of Force and Firearms for Law Enforcement Officials.
 (2)United States companies have reportedly provided the Hong Kong Police Force with munitions and non-lethal crowd control equipment that were reportedly used by the police.
 (3)Hong Kong citizens and the international community have called for changes to the Hong Kong Police’s crowd control tactics and these requests have gone unheeded by the Hong Kong Special Administrative Region Government.
 3.Statement of policyIt is the policy of the United States— (1)to restrict the export of security assistance and crime control and detection instruments and equipment to any government that engages in a consistent pattern of gross violations of internationally recognized human rights, consistent with the requirements of section 502B(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(a)); and
 (2)to use export controls on crime control and detection instruments and equipment to deter the development of a consistent pattern of human rights abuses, distance the United States from such abuses, and avoid contributing to civil disorder in a country or region, in accordance with section 742.7(b) of part 774 of subtitle B of title 15, Code of Federal Regulations.
			4.Prohibition on commercial export of covered defense articles and services and covered munitions
			 items to the Hong Kong Police
 (a)In generalBeginning on the date that is 30 days after the date of the enactment of this Act, except as provided in subsection (b), the President shall prohibit the issuance of licenses to export covered defense articles and services and covered munitions items to the Hong Kong Police.
 (b)WaiverThe prohibition under subsection (a) shall not apply to the issuance of a license with respect to which the President submits to the appropriate congressional committees, not fewer than 30 days before the date of such issuance, a written certification that the exports to be covered by such license are important to the national interests and foreign policy goals of the United States, including a description of the manner in which such exports will promote such interests and goals.
 (c)TerminationThe prohibition under subsection (a) shall terminate on the date on which the President certifies to the appropriate congressional committees that—
 (1)the Hong Kong Police have not engaged in gross violations of human rights during the 1-year period ending on the date of such certification; and
 (2)there has been an independent examination of human rights concerns related to the crowd control tactics of the Hong Kong Police and the Government of the Hong Kong Special Administrative Region has adequately addressed those concerns.
				5.Report on covered defense articles and services and covered munitions items exported to the Hong
			 Kong Police
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State and the Secretary of Commerce, in consultation with the heads of other relevant Federal departments and agencies, shall jointly submit to the appropriate congressional committees a report that lists and provides a description of all covered defense articles and services and covered munitions items exported to the Hong Kong Police during the 5-year period ending on such date of enactment.
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
 6.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs of the House of Representatives; (B)the Committee on Foreign Relations of the Senate; and
 (C)the Committee on Banking, Housing, and Urban Affairs of the Senate. (2)Covered defense articles and servicesThe term covered defense articles and services means defense articles and defense services designated by the President under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)).
 (3)Covered munitions itemsThe term covered munitions items means— (A)items controlled under section 742.7 of part 742 of subtitle B of title 15, Code of Federal Regulations (relating to crime control and detection instruments and equipment and related technology and software); and
 (B)items listed under the 600 series of the Commerce Control List contained in Supplement No. 1 to part 774 of subtitle B of title 15, Code of Federal Regulations.
 (4)Hong KongThe term Hong Kong has the meaning given such term in section 3 of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5702).
 (5)Hong Kong PoliceThe term Hong Kong Police means— (A)the Hong Kong Police Force; and
 (B)the Hong Kong Auxiliary Police Force. 7.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives October 15, 2019.Cheryl L. Johnson,Clerk
